—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 27, 1994, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant worked as an art and design director at SherryLehmann, Inc., a wine and liquor retailer. After the cessation of her working relationship with Sherry-Lehmann, claimant was deemed eligible to receive unemployment insurance benefits. Sherry-Lehmann asserts that claimant is not entitled to receive unemployment insurance benefits because she was retained as an independent contractor. The record, however, reveals that Sherry-Lehmann, among other things, supplied claimant with materials and equipment, provided her with business cards, a desk and access to a telephone, reviewed and imposed time restrictions on claimant’s work and prohibited claimant from working for competitors. In view of this, substantial evidence supports the Board’s decision that claimant was an employee of Sherry-Lehmann.
Mikoll, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.